DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 21, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, and 38-47 are pending and under consideration in this action. Claims 42-47 are newly added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Examiner Comments
	It is noted that the drawings and the 6-page Specification, both submitted November 19, 2018, do not appear to be for the instant application’s invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022, 05/11/2022, and 10/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that for all non-English references with only the abstract translated into English, only the English translated abstract was considered for those references 
Furthermore, it is noted that non-English references with no English translation or concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, have not been considered. See 37 CFR 1.98(a)(3)(i). 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the periods after “a…b…c” (i.e. the listing of components) should be removed as periods may not be used elsewherein the claims except for abbreviations. See MPEP 608.01(m).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, 38-40, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Zeun et al. (Zeun) (US 2007/0135506 A1; published June 14, 2007) and Liu et al. (AU 2006201613 A1; of record).
Applicant claims a fungicidal oil liquid formulation comprising:
(a) at least one dithiocarbamate fungicide;
(b) a triazole fungicide and a strobilurin fungicide; and
(c) an agrochemically acceptable non-aqueous liquid carrier;
wherein the dithiocarbamate fungicide is suspended in the liquid carrier; wherein the triazole fungicide and strobilurin fungicide are dissolved in the liquid carrier; and wherein the liquid carrier optionally comprises an adjuvant.

Applicant claims a fungicidal suspoemulsion comprising: a) the fungicidal formulation according to claim 1 and b) water.

Applicant claims a method for controlling or reducing the severity of a pest on plants or propagation material thereof comprising applying the composition of claim 1 to soil, the plant, and/or the propagation material of the plant so as to thereby control or reduce the severity of the pest.
 
	With regards to Claim 1, 5, 18, 31, Zeun discloses a composition comprising a combination of (I) one or more of an -azole fungicide, (II) one or more of a phenylamide fungicide, and (III) one or more of a strobilurin fungicide, and optionally other pesticides, and optionally one or more customary formulation auxiliaries (adjuvants) customary in formulation technology, e.g., solvents or surfactants. The composition may be in the form of a tank-mix or pre-mix composition (abstract; para.0016, 0079, 0082). 
	The combination may be mixed with other pesticides such as fungicides. Among the suitable examples include carbamates (para.0053-0054).
The composition may be in the form of a foliar formulation type for pre-mix composition, such as oil-based suspension concentrate (para.0084, 0095).
Suitable carriers and adjuvants can be a solid or liquid and are the substances ordinarily employed in formulation technology, e.g., solvents, dispersants, wetting agents, tackifiers, thickeners, binders, or fertilizers (para.0107). The formulations are prepared in known manner, e.g., mixing and/or grinding the active ingredients with extenders, e.g., solvents and surfactants (para.0108).
Suitable solvents include aromatic hydrocarbons, paraffins, and vegetable oils (para.0109).
With regards to Claims 2, 11, 15, 25, 28, 38-40, 47, Zeun discloses that the pre-mix formulation for foliar application comprises 0.1-99.9%, especially 1-95% active compounds, and 0.1-99.9%, especially 5-99% of a liquid adjuvant (e.g., solvent), and surfactant in an amount of 0-50%, especially 0.5-40%, based on the pre-mix formulation (para.0114). 
The weight ratio of active ingredients compounds is selected to give the desired action. In general, the weight ratio would vary depending on the specific active ingredient and how many active ingredients are present. Generally, in the event the combination consists of three active ingredients, the weight ratio between any two ingredients, independently of each other, is from 100:1 to 1:100, preferably from 75:1 to 1:75, more preferably 50:1 to 1:50, especially 25:1 to 1:25, advantageously 10:1 to 1:10 (para.0072; Zeun claim 6).
Suitable surfactants are non-ionic, cationic, and/or anionic surfactants having good emulsifying, dispersing, and wetting properties. The term “surfactants” will also be understood as comprising mixtures of surfactants (para.0111). 
Further, Zeun discloses the inclusion of tristyrylphenol ethoxylates (para.0122).
With regards to Claims 9, 22, 29, 45, 46, among the suitable -azole fungicides include ipconazole and prothioconazole (para.0006). Among the suitable strobilurin fungicides include azoxystrobin, picoxystrobin, pyraclostrobin, kresoxim-methyl, trifloxystrobin, and metominostrobin (para.0008).
With regards to Claim 34, as discussed above, Zeun discloses that the composition may be in the form of a tank-mix composition (para.0082). The tank-mix compositions are generally prepared by diluting with a solvent (water) the pre-mix compositions containing the different pesticides, and optionally further auxiliaries (para.0106). Whereas commercial products will preferably be formulated as concentrates (e.g., pre-mix composition (formulation)), the end user will normally employ dilute formulations (e.g., tank mix composition) (para.0117).
With regards to Claim 35, Zeun discloses a method of controlling or preventing pathogenic damage or pest damage in a plant propagation material, a plant, parts of a plant and/or plant organs that grow at a later point in time, which comprises applying on the plant propagation material, the plant, part of the plant, or surroundings thereof of the composition discussed above (abstract; para.0011; Zeun claim 7). Method of application include spraying (para.0105).
With regards to Claim 36, generally for foliar or soil treatment, application rates can vary from 0.05-3 kg/hectare of active ingredients. In the instance of (I), (II), and (III), suitable application rates for foliar use are 50-1000, preferably 75-500, especially 100-300 g/ha of component (I), 50-1000, preferably 250-750 g/ha of component (II); 50-1000, preferably 75-500, especially 100-300 g/ha of component (III) (para.0074).

Zeun does not appear to explicitly disclose (i) the inclusion of at least one dithiocarbamate fungicide; (ii) wherein the triazole fungicide is tebuconazole; (iii) wherein the triazole is difenoconazole. Liu is relied upon for these disclosures. The teachings of Liu are set forth herein below.

Liu discloses fungicide compositions comprising dithiocarbamates, triazoles, morpholines, and/or strobilurins. Dithiocarbamates are known as preventative fungicides useful in the prevention of phytopathogenic fungi and are typically dispersed, or otherwise mixed into liquids to form slurries or concentrates such as oil dispersions for use in agricultural sprays. Triazoles and strobilurins are known as curative fungicides useful in the control phytopathogenic fungi and are typically dissolved into liquids to form solutions or suspension concentrations such as oil dispersions, emulsifiable concentrates, for use in agricultural sprays (p.1A, ln.1-12). 
Among the preferred dithiocarbamate is mancozeb (p.3, ln.11-14). The concentration of the dithiocarbamate is typically from 20-95% by weight of the total weight of the formulation. An oil suspension concentrate typically contains from 20-55 wt.% (p.3, ln.28 to p.4, ln.4).
Among the suitable triazoles include tebuconazole and prothioconazole (p.4, ln.5-12).

With regards to the inclusion of at least one dithiocarbamate fungicide, as discussed above, Zeun discloses a composition comprising a combination of (I) one of more -azole fungicide, (II) one or more of a phenylamide fungicide, and (III) one or more of a strobilurin fungicide, and discloses that the composition may further include another fungicide, such as carbamates. As discussed above, Liu discloses that triazole and strobilurin fungicides are known as curative fungicides useful in the control of phytopathogenic fungi, while dithiocarbamates are known as preventative fungicides useful in the prevention of phytopathogenic fungi. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Zeun and Liu and further include at least one of Liu’s dithiocarbamate fungicide (e.g., mancozeb) into Zeun’s composition as an additional fungicide. One of ordinary skill in the art would have been motivated to do so in order to have a composition that is not only able to control phytopathogenic fungi, but also have a preventative action and prevent phytopathogenic fungi. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zeun discloses additional fungicides such as carbamates may be included in their composition, and Liu discloses that dithiocarbamates are known to be used in combination with triazole and strobilurin fungicides.
With regards to the inclusion of tebuconazole, as discussed above, Zeun discloses the inclusion of at least one -azole fungicide in the composition. In light of Liu’s disclosure that tebuconazole is a known -azole fungicide, it would have been obvious to one of ordinary skill in the art to try using tebuconazole as the -azole fungicide or one of the -azole fungicides in the composition of the combined teachings of Zeun and Liu as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Liu discloses tebuconazole as a known curative fungicide know to control phytopathogenic fungi. Moreoever, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.
With regards to the inclusion of difenconazole, as discussed above, Zeun discloses the inclusion of at least one -azole fungicide in the composition. In light of Liu’s disclosure that difenconazole is a known -azole fungicide, it would have been obvious to one of ordinary skill in the art to try using difenconazole as the -azole fungicide or one of the -azole fungicides in the composition of the combined teachings of Zeun and Liu as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Liu discloses difenconazole as a known curative fungicide know to control phytopathogenic fungi. Moreoever, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.
With regards to the limitation “wherein the dithiocarbamate fungicide is suspended in the liquid carrier; [and] wherein the triazole fungicide and strobilurin fungicide are dissolved in the liquid carrier,” as discussed above, Zeun discloses their formulations may be in the form of an oil-based suspension concentrate (e.g. pre-mix composition), and that the solvent may be aromatic hydrocarbons, paraffins, or vegetable oils, which overlap with those recited in the instant application’s dependent claims. Because the combined teachings of Zeun and Liu encompass overlapping combinations of dithiocarbamate, triazole, and strobilurin fungicides and non-aqueous liquid carriers (solvents) with those recited in the instant claims, absent evidence to the contrary, the combined teachings of Zeun and Liu will also result in a formulation wherein the dithiocarbamate fungicide is suspended in the liquid non-aqueous carrier and wherein the triazole and strobilurin fungicides are dissolved in the liquid non-aqueous carrier. Moreover, Liu discloses that dithiocarbamates are typically dispersed (suspended) into liquids to form concentrates such as oil dispersions, and triazole and strobilurin fungicides are typically dissolved into liquids to form suspension concentrations such as oil dispersions.
With regards to the specific amounts of each type of fungicide, as discussed above, Liu discloses that the dithiocarbamate fungicides are known to be preventative fungicides useful in the prevention of phytopathogenic fungi whereas triazole and strobilurin fungicides are known as curative fungicides useful in the control of phytopathogenic fungi. In light of this disclosure and Zeun’s disclosure of known amounts and ratios of their -azole and strobilurin fungicides and Liu’s disclosure of known amounts of dithiocarbamate fungicides, using those as starting points, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. For example, the amount of the dithiocarbamate fungicide and -azole and strobilurin fungicides may be optimized from the disclosed art recognized amounts to best fit the needs of the situation depending on whether there is a greater need for preventative or curative function. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Further regarding the application rate of the oil liquid formulation, Zeun discloses that for foliar or soil treatment, application rates can vary from 0.05-3 kg/hectare of active ingredients. Using this art recognized application rate for foliar or soil treatment for controlling or preventing pathogenic damage or pest damage to a plant, plant propagation material, or plant part, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal application rate in order to best achieve the desired results depending on art recognized factors such as the state of the plants and their growing environment. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zeun et al. (Zeun) (US 2007/0135506 A1; published June 14, 2007) and Liu et al. (AU 2006201613 A1; of record) as applied to claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, 38-40, and 43-47, further in view of Stewart et al. (Stewart) (US 2004/0077501 A1; published Apr. 22, 2004).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the surfactant is selected from the group consisting of alkyl benzene sulfonates, tristyrylphenol ethoxylates, and block copolymers, and 
wherein the adjuvant is selected from the group consisting of alkylated sorbitan esters, methyl ester of soybean oils, tall oil fatty acids, and combinations thereof.
 
The teachings of Zeun and Liu and the motivation for their combination as they apply to claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, 38-40, and 43-47 are set forth above and incorporated herein. As dicussed above, Zeun discloses the inclusion of tristyrylphenol ethoxylates (para.0122).

The combined teachings of Zeun and Liu do not appear to explicitly disclose adjuvants recited in the instant claim 42. Stewart is relied upon for these disclosures. The teachings of Stewart are set forth herein below.

Stewart discloses an agrochemical formulation aid composition for use with manufacturing concentrates or pre-formulated pesticides (abstract). The formulation aid compositions improve sprayability and bioactivity of the agrochemical (para.0002, 0019). The formulation aid composition comprises effective amounts of adjuvants, dispersants, emulsifiers, penetrants, surfactants, distillates, water conditioners, and fertilizers for improved bioactivity and sprayability (para.0020).
The formulation comprises monocarbamate dihydrogen sulphate, phosphate ester blend, tallow amine ethoxylate, methyl soyate, polyethylene glycol, linear alcohol blend, tall oil fatty acid, butanol, and water (para.0018).

As discussed above, the combined teachings of Zeun and Liu are directed to a composition, such as oil-based suspension concentrate, for use in controlling or preventing pathogenic damage or pest damage in a plant, plant propagation, or plant parts. Zeun discloses that the composition may formulation adjuvants ordinarily employed in formulation technology. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Zeun and Liu with the teachings of Stewart and include Stewart’s agrochemical formulation aid composition (which comprises methyl soyate and tall oil fatty acid) into the composition of the combined teachings of Zeun and Liu. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of improved bioactivity and sprayability of the fungicidal composition of Zeun and Liu. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zeun discloses that their fungicidal composition, which is applied by spraying, may include formulation adjuvants ordinarily employed in formulation technology, and Stewart discloses a formulation adjuvant known to be used and provide benefits for pesticide compositions.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zeun et al. (Zeun) (US 2007/0135506 A1; published June 14, 2007), Liu et al. (AU 2006201613 A1; of record), and Stewart et al. (Stewart) (US 2004/0077501 A1; published Apr. 22, 2004) as applied to claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, 38-40, and 42-47, further in view of Pucci (Adjuvants: Croda Launches New Polysorbates; published Mar. 6, 2014).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the liquid carrier comprises three adjuvants and the adjuvants are methyl ester of soybean oil, tall oil fatty acids, and polyethylene (16) sorbitan monolaurate.
 
The teachings of Zeun, Liu, and Stewart, and the motivation for their combination as they apply to claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, 38-40, and 42-47 are set forth above and incorporated herein.

The combined teachings of Zeun, Liu, and Stewart do not appear to explicitly disclose the combination of three adjuvants recited in the instant claim 41, in particular the inclusion of polyoxyethylene (16) sorbitan monolaurate (also known as TWEEN 24). Pucci is relied upon for this disclosure. The teachings of Pucci are set forth herein below.

Pucci discloses that polysorbates have consistently provided advantages in agricultural applications for more than 40 years. Tween 20 effectively delivers multiple adjuvant functionalities such as retention, enhanced uptake, humectancy, wetting, and spreading properties making it a topchoice in herbicides, fungicides, and insecticides (p.2, para.5). Pucci discloses that Tween 24 (polyoxyethylene (16) sorbitan monolaurate), a nonionic surfactant adjuvant, has the same regulatory status as Tween 20 and have the same ecological and toxicological benefits as Tween 20, while offering additional features such as enhanced surface activity for better wetting (p.2, para.3 and 5).

As discussed above, the combined teachings of Zeun, Liu, and Stewart are directed to fungicidal compositions. Zeun discloses that the composition may include adjuvants ordinarily employed in formulation technology, such as surfactants. Zeun discloses that suitable surfactants are non-ionic, cationic, and/or anionic surfactants having good emulsifying, dispersing, and wetting properties. The term “surfactants” will also be understood as comprising mixtures of surfactants (para.0111). One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Zeun, Liu, and Stewart with the teachings of Pucci and further include Tween 24 (polyoxyethylene (16) sorbitan monolaurate) into the fungicidal composition of the combined teachings of Zeun, Liu, and Stewart. One of ordinary skill in the art would have been motivated to do so as Tween 24 is known as a polysorbate generally known to be used and advantages for agricultural applications (e.g., provide multiple adjuvant functionalities such as retention, enhanced uptake, humectancy, wetting, and spreading properties) while having additional benefits such as enhanced surface activity for better wetting. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Zeun discloses the inclusion of surfactants in the fungicidal composition, and Pucci discloses that Tween 24 is a surfactant known to be suitable for use in agrochemical (e.g., fungicidal) compositions.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant’s arguments filed April 21, 2022 have been considered but are moot in light of the new rejections set forth above in view of new combinations of prior art references not cited in the previous rejection(s) of record.

Conclusion
Claims 1, 2, 5, 9, 11, 15, 18, 22, 25, 28, 29, 31, 34-36, and 38-47 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616